Case 20-00231-jw   Doc 11   Filed 01/28/20 Entered 01/28/20 18:01:45   Desc Main
                            Document      Page 1 of 4
Case 20-00231-jw   Doc 11   Filed 01/28/20 Entered 01/28/20 18:01:45   Desc Main
                            Document      Page 2 of 4
Case 20-00231-jw   Doc 11   Filed 01/28/20 Entered 01/28/20 18:01:45   Desc Main
                            Document      Page 3 of 4
Case 20-00231-jw   Doc 11   Filed 01/28/20 Entered 01/28/20 18:01:45   Desc Main
                            Document      Page 4 of 4
